PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bates, James, Stewart
Application No. 15/872,274
Filed: 16 Jan 2018
For: SYSTEM AND METHOD FOR AUTOMATED DIAGNOSIS AND TREATMENT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
February 04, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Non Final Office Action of July 08, 2020.  The Notice set a period for reply of three (3) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 

However, the Office Notice that a Notice of Improper Request for Continued Examination (RCE) was mailed on February 11, 2021. 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 3686 for further examination on the merits. 

 

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET